Citation Nr: 1104842	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for migraine headaches.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a pulmonary/heart 
disability.

7.  Entitlement to service connection for a right foot 
disability.

8.  Entitlement to service connection for a left ankle 
disability.

9.  Entitlement to service connection for a left hip disability.

10.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, lumbar spine.

11.  Entitlement to a rating in excess of 10 percent for 
posttraumatic degenerative joint disease, left knee.

12.  Entitlement to a rating in excess of 10 percent for 
callosity, left foot.

13.  Entitlement to a compensable rating for residuals, fracture, 
left forearm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2010.  A transcript of this 
hearing is in the claims folder.  

The issues of entitlement to service connection for bilateral 
hearing loss, migraine headaches, a right knee disability, a 
pulmonary/heart disability, a right foot disability, a left ankle 
disability and a left hip disability, as well as increased 
ratings for back and left knee disorders, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied service 
connection for bilateral hearing loss.  It was held that the 
evidence at the time did not show that there was evidence of 
bilateral hearing loss.  Appellant was provided notice.  He did 
not file a timely appeal with respect to this issue. 

2.  Evidence received since the November 1999, rating decision 
relates to a previously unestablished element of the claim and 
raises a reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  The claim is 
reopened.

3.  In a November 1999 rating decision, the RO denied service 
connection for migraine headaches.  It was held that the evidence 
at the time did not show that there was evidence of migraine 
headaches in service.  Appellant was provided notice.  He did not 
file a timely appeal with respect to this issue. 

4.  Evidence received since the November 1999, rating decision 
relates to a previously unestablished element of the claim and 
raises a reasonable possibility of substantiating the claim for 
service connection for migraine headaches.  The claim is 
reopened.

5.  The service-connected callosity, left foot, is objectively 
characterized as tender with an area of less than six square 
inches, and has not resulted in limitation of function.

6.  The Veteran is right handed.  The left arm disorder is 
manifested by complaints of pain, without significant evidence of 
limitation of motion or function.  Loss of motion secondary to 
pain, weakness, fatigue, or lack of endurance have not been 
shown.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence received since the November 1999 denial is new 
and material, the requirements for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(a) (2010).

3.  The RO's November 1999 decision that denied service 
connection for bilateral migraine headaches is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

4.  As evidence received since the November 1999 denial is new 
and material, the requirements for reopening the claim for 
service connection for migraine headaches are met.  38 U.S.C.A. § 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a) 
(2010).

5.  The criteria for a rating in excess of 10 percent for 
callosity, left foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7804 (2010).

6.  The criteria for a compensable rating for the residuals of a 
fracture of the left forearm have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.118, Diagnostic Codes 5010-5003, 5206, 5207 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

Regarding the claims of whether new and material evidence had 
been submitted to reopen claims for service connection for 
bilateral hearing loss and migraine headaches, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to reopen 
the claims, further assistance is unnecessary to aid the Veteran 
in substantiating these claims.  

Regarding the remaining claims, the RO provided notice to the 
Veteran in a January 2008 letter, prior to the date of the 
issuance of the appealed June 2007 rating decision.  The January 
2008 letter explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in March 2008 that 
were fully adequate for the purposes of rendering this decision.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

I.  Claims to Reopen

The Veteran sought to reopen his claim for service connection for 
hearing loss and migraine headaches in December 2006.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the November 1999, RO decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992). 

A.  Bilateral hearing loss

The Veteran's claim for service connection for bilateral hearing 
loss had previously been considered and was denied in a November 
1999 rating decision.  The Veteran was notified of this decision 
but did not appeal.

As the Veteran did not appeal the November 1999 rating decision, 
that decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In the November 1999 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did not 
show that the Veteran had current hearing loss.

Evidence received after the November 1999 decision includes the 
Veteran's November 2010 testimony that he had a continuity of 
symptoms of a bilateral hearing loss disability since his active 
duty.  He testified that his hearing loss had continued since 
service when he was a mechanic working on tanks and loud 
machines.  As noted, credibility of the evidence is presumed for 
purposes of reopening.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the November 1999 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current hearing loss disability, and 
raises a reasonable possibility of substantiating the claim.  
Hence, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  As 
noted above, for purposes of determining whether the claim should 
be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Migraine headaches

The November 1999 RO decision denied service connection for 
migraine headaches on the basis that the Veteran's claim was not 
well grounded as there was no evidence that the Veteran suffered 
headaches in service.

The Board notes parenthetically that the provisions of the VCAA 
provided for readjudication of claims that were finally denied as 
not well grounded between July 14, 1999 and November 9, 2000, 
without the need for new and material evidence. Pub.L. 106-475, § 
7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in 
December 2006.  Because the request to reopen was received more 
than two years after the effective date of the Veterans Claims 
Assistance Act of 2000, the claim is not subject to 
readjudication without regard to the prior decision. Pub. L. 106-
475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material 
evidence to reopen the claim for service connection for migraine 
headaches.  38 U.S.C.A. § 5108.

As noted above, the Veteran's claim for service connection for 
migraine headaches had previously been considered and was denied 
in a November 1999 rating decision.  The Veteran was notified of 
this decision but did not appeal.

As the Veteran did not appeal the November 1999 rating decision, 
that decision is now final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In the November 1999 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did not 
show that the Veteran had migraine headaches that were related to 
his military service.

Evidence received after the November 1999 decision includes the 
Veteran's November 2010 testimony that he had a continuity of 
symptoms of migraine headaches since his active duty.  He 
testified that his headaches had continued since service.  As 
noted, credibility of the evidence is presumed for purposes of 
reopening.

The Board finds that this evidence is "new" in that it was not 
before agency adjudicators at the time of the November 1999 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current migraine headache loss 
disability related to service, and raises a reasonable 
possibility of substantiating the claim.  Hence, this evidence 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection.  As noted above, for purposes of 
determining whether the claim should be reopened, the evidence is 
presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for migraine 
headaches are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Increased Ratings

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

A.  Callosity, left foot

Entitlement to service connection for callosity, left foot was 
established in a November 1999 rating decision, which assigned a 
noncompensable evaluation for this disability.  The Veteran's 
current claim was received in December 2006.  A March 2008 rating 
decision increased the disability to a 10 percent evaluation, 
effective from December 11, 2006.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for callosity, left 
foot remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993). 

The Veteran was evaluated by analogy pursuant to Diagnostic Codes 
7899-7804, found in 38 C.F.R. § 4.118.  Diagnostic Code 7803 
pertains to superficial, poorly nourished with painful repeated 
ulceration which warrants a 10 percent rating.  Diagnostic Codes 
7804 pertains to superficial, tender and painful scars which 
warrant a 10 percent rating.  Pursuant to 7805, scars may be 
rated on limitation of function of part affected.

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. Part 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date.  Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria, and as such, that rating 
criteria will not be addressed at this time. 

Factual Background and Analysis

The Veteran underwent a VA examination in March 2008.  The 
examiner noted that the Veteran had a callous formation on his 
left foot that was sore with pressure.  On examination there was 
no evidence of painful motion, swelling, tenderness, instability, 
weakness, abnormal weight bearing, hammertoes, hallux valgus or 
rigidus, skin or vascular foot abnormality, malunion or nonunion 
of the tarsal or metatarsal bones or atrophy of the foot.  There 
was a 0.8 x 1cm tender callous formation over a plantar wart.  
This had no significant effects on his occupation or his 
activities of daily living.  The examiner noted that the plantar 
wart on the bottom of the Veteran's left foot caused discomfort 
but was usually curable with treatment.  The Veteran also had 
mild left foot pes planus.

A review of the record reveals that the criteria for a disability 
rating in excess of 10 percent for callosity, left foot have not 
been met.  Objective examination confirmed that the Veteran has 
had a callosity, left foot measured no more than six square 
inches.  The callous tender to palpation and caused no limitation 
of motion of the affected part.  Based on these findings, a 10 
percent evaluation is warranted under Diagnostic Code 7804 for 
this disability.  The medical evidence does not reflect the 
existence of any associated scar of a size or that involves any 
symptoms or pertinent characteristics so as to warrant the 
assignment of an evaluation in excess of 10 percent under any 
other pertinent provision of section 4.118.  Specifically, the 
callous has not been noted to be deep or cause limited motion.  
See Diagnostic Code 7801.  The callous does not consist of an 
area of 929 sq. cm. or greater.  See Diagnostic Code 7802.  
Additionally, the callous has not been found to be unstable or 
cause a limitation of motion; thus Diagnostic Codes 7803 and 7805 
are not applicable.  While flat foot is now noted as part of the 
service-connected left foot disorder, more than moderate symptoms 
are not indicated.  Specifically, severe symptoms such as marked 
deformity, pronation, abduction, etc., pain on manipulation and 
use are simply not shown to be more than moderate in degree.  See 
Diagnostic Code 5276.

As such, a rating in excess of 10 percent is not warranted for 
the Veteran's callosity, left foot under the rating criteria, and 
no further discussion of such criteria is necessary.  38 C.F.R. § 
4.79, Diagnostic Codes 7899-7804 (2010). 

B.  Residuals, fracture, left forearm

Entitlement to service connection for fracture, left forearm was 
established in a November 1999 rating decision, which assigned a 
noncompensable evaluation for this disability.  The Veteran's 
current claim was received in December 2006.

The Veteran's fracture, left forearm disability is rated under 
Diagnostic Code 5206 for limitation of flexion.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected elbow 
and forearm disorders, including Diagnostic Code 5205 
(ankylosis), Diagnostic Code 5206 (limitation of flexion), 
Diagnostic Code 5207 (limitation of extension), Diagnostic Code 
5208 (forearm flexion limited to 100 degrees and extension to 45 
degrees), Diagnostic Code 5209 (elbow, other impairment of Flail 
joint), Diagnostic Code 5210 (nonunion of radius and ulna, with 
flail false joint), Diagnostic Code 5211 (impairment of ulna), 
Diagnostic Code 5212 (impairment of radius), and Diagnostic Code 
5213 (impairment of supination and pronation).

Normal range of motion of the elbow is from zero degrees 
extension to 145 degrees flexion.  See 38 C.F.R. § 4.71a, Plate 
I.  

Under Diagnostic Code 5206, a noncompensable rating will be 
assigned for limitation of flexion of the forearm to 110 degrees 
(major or minor); a 10 percent rating will be assigned for 
limitation of flexion of the forearm to 100 degrees (major or 
minor); a 20 percent rating will be assigned for limitation of 
flexion of the forearm to 90 degrees (major or minor) or for 
limitation of flexion to 70 degrees for the minor arm; a 30 
percent rating will be assigned for limitation of flexion of the 
forearm to 70 degrees for the major arm or 55 degrees for the 
minor arm; a 40 percent rating will be assigned for limitation of 
flexion of the forearm to 55 degrees for the major arm or 45 
degrees for the minor arm; and a 50 percent rating will be 
assigned for limitation of flexion of the forearm to 45 degrees 
for the major arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent rating will be assigned 
for limitation of extension of the forearm to 45 or 60 degrees 
(major or minor); a 20 percent rating will be assigned for 
limitation of extension of the forearm to 75 degrees (major or 
minor) or for limitation of extension to 90 degrees for the minor 
arm; a 30 percent rating will be assigned for limitation of 
extension of the forearm to 90 degrees for the major arm or 100 
degrees for the minor arm; a 40 percent rating will be assigned 
for limitation of extension of the forearm to 100 degrees for the 
major arm or 110 degrees for the minor arm; and a 50 percent 
rating will be assigned for limitation of extension of the 
forearm to 110 degrees for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Regarding limitation of motion, a zero-percent rating is assigned 
for forearm flexion limited to 110 degrees or forearm extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207. 

Factual Background and Analysis

The Veteran underwent a VA examination in March 2008.  The 
Veteran was right handed.  The Veteran reported pain at the 
fracture site.  X-rays demonstrated thickening of the cortex of 
the midshaft of the left radius consistent with healing.  There 
were no significant occupational effects but there were mild 
effects following activities of daily living.  He had no problems 
with his activities of daily living though.

Range of motion was 0 to 145 degrees without pain, extension was 
0 degrees without pain, pronation was 0 to 90 degrees without 
pain and supination was 0 to 90 degrees without pain.  With 
repetition, there was no loss of motion secondary to pain, 
weakness, fatigue or lack of endurance.

In this case, the Board finds that the Veteran's residuals, 
fracture, left forearm have been primarily manifested by pain 
with no limitation of flexion.  Ankylosis and limitation of 
extension are also not shown.  Physical examination in March 2008 
revealed no edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement or subluxation.  The ranges of motion were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination with repetitive use.  X-rays were 
negative. 

Given these findings, a compensable rating is not warranted under 
Diagnostic Codes 5003 and 5207 as degenerative arthritis and 
limitation of elbow extension are not shown.  Likewise, when even 
considering the effects of pain, flexion of the elbow limited to 
110 degrees is not shown.  Accordingly, compensable schedular 
evaluations are not warranted for residuals, fracture, left 
forearm based on limitation of motion.

The Board has considered rating the Veteran's residuals, 
fracture, left forearm disability using other Diagnostic Codes; 
however, the Board finds no relevant Diagnostic Code(s) that 
would allow for a compensable rating.  There is no indication 
that the Veteran has ankylosis, other impairment of elbow Flail 
joint or a joint fracture, nonunion of radius and ulna with flail 
false joint, or impairment of the ulna, radius, supination and 
pronation.  As such, ratings under Diagnostic Codes 5205, 5209, 
5210, 5211, 5212, and 5213 would not be appropriate.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 
5213 (2010).

The Board has considered the application of a higher rating based 
on functional loss due to pain on use or due to flare- ups, 
pursuant to the guidelines set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, even considering the complaints of 
pain, the Veteran's range of motion was normal and the examiner 
noted that there was no loss of motion secondary to pain, 
weakness, fatigue or lack of endurance.  Therefore, a higher 
rating is not warranted on this basis.

For these reasons, the preponderance of the evidence is against a 
compensable rating for residuals, fracture, left forearm. 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's callosity, left foot and residuals of fracture, 
left arm disabilities are appropriately contemplated by the 
rating schedule.  Indeed, higher evaluations are available, but 
the criteria for such evaluations have not been met.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted here.  Thun.  Moreover, there is nothing to suggest 
that these disorders caused any significant work interference, 
certainly not to the extent to warrant extraschedular 
consideration.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened for consideration on the merits.  The appeal is allowed 
to this extent.

New and material evidence having been received, the claim of 
entitlement to service connection for migraine headaches is 
reopened for consideration on the merits.  The appeal is allowed 
to this extent.

Entitlement to a rating in excess of 10 percent for callosity, 
left foot is denied.

Entitlement to a compensable rating for residuals, fracture, left 
forearm is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims. 

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the reopened hearing loss claim, the Veteran claims 
that he suffered bilateral hearing loss as a result of his 
service.  Service treatment records reveal that in December 1991 
the Veteran presented with complaints of difficulty hearing in 
his left ear.

The veteran is competent to state when the symptoms of his 
claimed hearing loss occurred.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).

Further examination is needed so that a medical professional can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
the Veteran's active service and the current claimed bilateral 
hearing loss. 

Regarding the reopened migraine headaches claim, the Veteran 
claims that he suffers from migraine headaches as a result of his 
service.  Service treatment records include an April 1982 
treatment note where the Veteran presented with complaints of a 
headache.  A June 1999 VA examination diagnosed the Veteran with 
migraine headaches.  However, no etiology was given.  

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claim for 
service connection for migraine headaches, and that a further 
medical examination and opinion in connection with this claim is 
warranted.  

Regarding the claim for service connection for a pulmonary/heart 
disability, a June 1996 physical profile noted atrial 
fibrillation.  An April 1999 report of medical assessment noted 
that the Veteran had an irregular heartbeat in Korea in July 
1996.  An echocardiogram report in June 1999 demonstrated 
possible mild asymmetric left ventricular hypertrophy with normal 
systolic and diastolic function as well as trivial pulmonary 
insufficiency.  

The Veteran underwent a VA examination in June 1999.  The 
examiner noted a history of heart problems as it was noted that 
the Veteran had been put on anti-coagulants in the past.  
However, on examination, the heart had normal rate and rhythm and 
no arterial fibrillation was present.  The diagnosis was heart 
condition with a history of atrial fibrillation that was not 
present at the examination.

As there is conflicting evidence regarding whether a current 
pulmonary/heart disability exists, the Board finds that the 
evidence currently of record is insufficient to resolve the claim 
for service connection for a pulmonary/heart disability and that 
further medical examinations and opinions in connection with this 
claim are warranted.  

Regarding the claims for service connection for left ankle, left 
hip, right foot and right knee disabilities, at his November 2010 
hearing, the Veteran claimed that these disabilities were related 
to his service connected back disability or his service connected 
left foot disability.

The Veteran also testified that he was receiving continuing 
treatment at the Jordan Health Clinic in Raeford, North Carolina.  
Records of this treatment at the Jordan Health Clinic have not 
been associated with the claims file.  These records may be 
pertinent to the claims on appeal as the Veteran testified that 
these records demonstrate that he has been diagnosed with 
arthritis.  VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed left ankle, left hip, right foot and right knee 
disabilities.  Although the Veteran underwent a VA examination 
for his feet in March 2008 where the examiner indicated that the 
Veteran did not express a right foot problem, the diagnosis was a 
normal examination except for right foot pes planus.

Based on the above, the Veteran should be examined to determine 
whether or not the Veteran has left ankle, left hip, right foot 
and right knee disabilities, and if so whether they are secondary 
to a service connected disability. 

Regarding the Veteran's claim for an increased rating for his low 
back disability, the Veteran testified at his November 2010 
hearing that his low back disability had increased in severity as 
his back was very comfortable and he could not stand for long 
periods of time.

Regarding the Veteran's claim for an increased rating for his 
left knee disability, the Veteran testified at his November 2010 
hearing that his left knee disability had increased in severity 
as he had to wear a knee brace all of the time and he limped 
after long walks.

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his low back 
and left knee disabilities in March 2008.  Given the reported 
worsening of the Veteran's disabilities since his last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

It is noted that several examinations 
are requested below.  While requests 
are set out in separate paragraphs, it 
is possible that several of the 
matters may be addressed by a single 
examiner.  The separation of the 
paragraphs should not be taken as an 
indication that separate examinations 
are needed.

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities 
remaining on appeal.   Specifically, the RO 
or the AMC should attempt to obtain new 
authorizations for private medical records 
pertaining to treatment received by the 
Veteran from the Jordan Health Clinic in 
Raeford, North Carolina.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
as a result of active service.  The 
examiner should solicit a detailed history 
of any symptoms or treatment during active 
service and of the continuation of any such 
symptoms after service.  Reasons and bases 
should be provided for all conclusions.

3.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current 
migraine headache disorder.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examiner should provide a summary of the 
pertinent treatment records, including the 
Veteran's service treatment records.  
Thereafter, an opinion should be provided 
as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran developed a 
migraine headaches disability as a result 
of a verified event during active service.  
Adequate reasons and bases are to be 
provided with the opinion.

4.  The Veteran should be provided an 
appropriate examination to evaluate the 
etiology of any current pulmonary/heart 
disorder.  All indicated tests and studies 
are to be performed, and a comprehensive 
recreational and occupational history is to 
be obtained.  Prior to the entry of any 
findings, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examiner should provide a summary of the 
pertinent treatment records, including the 
Veteran's service treatment records.  
Thereafter, an opinion should be provided 
as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran developed a 
pulmonary heart disability as a result of a 
verified event during active service.  
Adequate reasons and bases are to be 
provided with the opinion.

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of the claimed left ankle, left 
hip, right foot and right knee 
disabilities.  Based on a review of the 
record and an examination of the Veteran 
the physician should offer an opinion as to 
whether the Veteran has left ankle, left 
hip, right foot or right knee disabilities 
and if so, whether it is at least as likely 
as not (50 percent probability or greater) 
that the left ankle, left hip or right knee 
disabilities are proximately due to or was 
aggravated by a low back disability or a 
left foot disability.

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  The 
examiner should also request a complete 
history from the Veteran.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

6.  The Veteran should be afforded an 
appropriate VA examination to set out 
orthopedic findings and determine the 
current severity of his service-connected 
lumbar spine disability.  The examiner 
should identify all low back orthopedic 
pathology found to be present.  All 
indicated tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, spasms, and 
incoordination present in the lumbar spine.  
To the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
low back. In addition, if possible, the 
examiner should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms that 
require bed rest prescribed by a physician 
or treatment by a physician, and if so, the 
frequency and duration of those episodes.  
Further, the examiner should identify any 
neurological pathology present.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

7.  The Veteran should also be afforded an 
appropriate VA examination to set out 
orthopedic findings and determine the 
current severity of his service-connected 
left knee disability with specific findings 
of impairment reported in detail.  The 
examiner should specifically indicate 
whether arthritis is present (confirmed by 
X-ray findings as indicated), and whether 
there is recurrent subluxation or lateral 
instability of the left knee.

The examiner should conduct range of motion 
studies of the left knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also indicate whether, 
and to what extent, the Veteran experiences 
likely functional loss of the left knee due 
to pain and/or any of the other symptoms 
noted above during flare- ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

8.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


